Case: 2:20-cv-03845-ALM-CMV Doc #: 12 Filed: 08/19/20 Page: 1 of 2 PAGEID #: 598




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


PINS MECHANICAL CO., LLC, et al.,                    :
                                                     :    Case No. 2:20-cv-03845
               Plaintiffs,                           :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Vascura
CITY OF COLUMBUS, OHIO                               :
                                                     :
                                                     :
               Defendants.                           :


                                             ORDER

       This matter is before the Court on Plaintiffs’ Motion to Amend Complaint and Remand

Case to State Court. Docs. 9, 10. This case was previously removed from the Franklin County

Court of Common Pleas. See Doc. 1. Plaintiffs’ original Complaint raised several federal claims

under 42 U.S.C. § 1983 that challenged a City of Columbus ordinance requiring bars, restaurants,

and nightclubs to close at 10:00 p.m. for purposes of onsite consumption of food, beer, wine, and

liquor. Plaintiffs’ Amended Complaint removes all federal claims and instead proceeds only on

the basis of Ohio law.

       Federal Rule of Civil Procedure 15(a)(1)(B) provides that a party may amend its pleading

once as a matter of course within “21 days after service of a responsive pleading.” Fed. R. Civ. P.

15(a)(1)(B). Here, Defendants filed their Answer to Plaintiffs’ original Complaint on August 12,

2020. See Doc. 8. Plaintiffs filed their Motion to Amend Complaint five days later. Hence,

Plaintiffs are entitled to file an Amended Complaint. Given that no federal claims remain in this

case, this Court is now without subject-matter jurisdiction. See 28 U.S.C. § 1447(c) (“If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the


                                                 1
Case: 2:20-cv-03845-ALM-CMV Doc #: 12 Filed: 08/19/20 Page: 2 of 2 PAGEID #: 599




case shall be remanded.”). Accordingly, the Court GRANTS Plaintiffs’ Motion [#9, 10] and

REMANDS this case to the Franklin County Court of Common Pleas.

      IT IS SO ORDERED.



                                                                  _
                                        ALGENON L. MARBLEY
                                        CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 19, 2020




                                           2
